Citation Nr: 0102196	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-13 595 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss from February 2, 1990, to May 15, 1997.  

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss from May 16, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from December 1948 to August 
1949, and from November 1949 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Louisville, 
Kentucky, regional office (RO) of the Department of Veterans 
Affairs (VA).  

In an August 1998 statement, the veteran raised the issue of 
clear and unmistakable error in earlier VA decisions 
regarding the denial of service connection for a back 
disability, and the denial of veteran's insurance.  These 
issues are referred to the RO for further development. 


REMAND

The veteran contends that the evaluations assigned for his 
service connected hearing loss are inadequate to reflect the 
extent of his disability.  He argues that his disability 
should have received a compensable evaluation from the time 
service connection was initially established, and that the 
current 10 percent rating remains insufficient.

A review of the record indicates that the veteran had not 
been afforded a VA examination of his hearing loss since 
December 1997.  As this is now more than three years old, the 
Board believes that an additional examination to determine 
the current severity of the veteran's hearing loss would be 
useful in reaching a decision in this case.  Therefore, the 
Board finds that this case should be returned to the RO in 
order to schedule the veteran for an additional VA 
examination.  

Furthermore, the Board notes that there are VA audiograms 
contained in the claims folder dated December 15, 1993, and 
May 16, 1997.  These audiograms are reported on VA Forms 10-
2364a, Audiological Evaluation.  This form contains a chart, 
on which the findings are written in graph form.  However, 
the Board notes that the findings contained on these graphs 
are not entirely clear to someone without training in this 
medical field.  Therefore, the Board requests that the 
reports be interpreted by an expert into a form that is more 
readily accessible.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his bilateral 
hearing loss from May 1990 to the 
present.  After securing the necessary 
release, the RO should obtain any records 
not previously obtained and associate 
them with the claims folder.  In 
particular, the RO should request any 
additional records pertaining to the VA 
audiological evaluations dated December 
15, 1993, and May 16, 1997.  

2.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of the veteran's service 
connected bilateral hearing loss.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  

3.  The results of the VA audiological 
evaluations dated December 15, 1993, and 
May 16, 1997, as contained in the claims 
folder, should be provided to a VA 
audiologist or other qualified expert in 
order for the information contained 
therein to be translated into a form more 
clearly understood by the layman.  The 
auditory thresholds for both of the 
veteran's ears should be noted at the 
frequencies of 1000, 2000, 3000, and 4000 
Hertz.  If the threshold for one of these 
frequencies cannot be obtained, it should 
be noted for the record.  The average 
threshold of these four frequencies 
should be noted.  Finally, the veteran's 
speech discrimination test (Maryland CNC) 
score should be noted in percentage form.  
If this particular test was not 
conducted, it should be noted for the 
record.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





